Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 1 of 7 PageID #: 8643
                                                      U.S. Department of Justice


                                                      United States Attorney
                                                      Eastern District of New York
   GMP:BCR                                            271 Cadman Plaza East
   F. #2009R01065                                     Brooklyn, New York 11201


                                                      October 24, 2018

   TO BE FILED UNDER SEAL

   By Hand and ECF

   The Honorable Brian M. Cogan
   United States District Judge
   Eastern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

                 Re:    United States v. Joaquin Archivaldo Guzman Loera
                        Criminal Docket No. 09-466 (S-4) (BMC)

   Dear Judge Cogan:

                  The government respectfully submits this letter in opposition to the defendant’s
   request to continue the trial date, which is scheduled to begin on November 5, 2018. See Dkt.
   No. 386.

   I.     Background

                    This is the defendant’s fifth request for an adjournment of the trial date. On
   December 24, 2017, with trial scheduled for April 2018, the defendant requested an
   adjournment of trial to August or September 2018, citing, among other things, the volume of
   discovery that had by that point been produced to the defendant. See Dkt. No. 180 at 2
   (referencing “more than 290,000 pages of documents”). On January 10, 2018, the Court
   granted a continuance to September 2018. Then, in July 2018, the defendant again sought a
   continuance of the trial date, citing, among other things, the volume of discovery that had by
   that point been produced to the defendant. See Dkt. No. 262 at 1 (referencing “more than
   320,000 pages of documents”). On July 16, 2018, the Court granted a 60-day continuance of
   the trial date, setting trial for November 5, 2018.

                  On August 20, 2018, Jeffrey Lichtman, Esq. entered his appearance for the
   defendant. See Dkt. No. 289. Over a year earlier, Mr. Lichtman had previously appeared in
   the gallery of the courtroom as potential counsel for the defendant and revealed publicly that
   he was being engaged by the defendant. See Tr. of Aug. 14, 2017 Status Conf. at 2-3 (“THE
   COURT: First, on this question of the potential for incoming counsel, I don’t have much to
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 2 of 7 PageID #: 8644



   say about that. The fact of the matter is, that I’m not going to hear from counsel who have not
   come in, without qualification. . . . The only thing I will say, is that if private counsel wants to
   come in, they need to do it soon because we have a schedule, and if it takes another couple of
   months, I’m not going to listen to, oh, now we need to move the trial date because we are new
   to the case.”); see also Alan Feuer, El Chapo Gives Up Public Defenders and Hires a Private
   Lawyer, New York Times, Aug. 8, 2017, available at https://www.nytimes.com/
   2017/08/08/nyregion/el-chapo-lawyer.html (last visited Oct. 24, 2018) (“Giving up his
   taxpayer-funded public defenders, Joaquin Guzman Loera, the Mexican drug lord best known
   as El Chapo, has hired a private lawyer: Jeffrey Lichtman.”).

                  When Mr. Lichtman first appeared at a status conference after filing his notice
   of appearance, he orally moved the Court for another continuance of the trial date, citing,
   among other things, the volume of discovery that had by that point been produced to the
   defendant. See Tr. of Sep. 20, 2018 Status Conf. at 20 (“I would ask for a two-month
   adjournment of the trial . . . . I’m dealing with thousands of recordings, hundreds of thousands
   of paper [sic], many of it in Spanish . . . .”). The Court denied the request. See id. at 20-21.
   At the next status conference, on October 10, 2018, defense counsel again requested a
   continuance of the trial date. See Tr. of Oct. 10, 2018 Status Conf. at 16 (“Again, I would
   respectfully renew my request for adjournment of this case.”). The Court again denied the
   request, noting that the defense had been “on the record as having made it,” and that defense
   counsel “need not make it again.” Id. 1

                  Now, in blatant disregard of the Court’s admonition, the defense seeks to
   continue the trial date in this matter yet again. As before, the defense cites the total volume of
   discovery produced to date, see Dkt. No. 386 at 1 (referencing “over 330,000 pages of
   documents and tens of thousands of recorded communications”), which was the basis for the
   Court’s two prior adjournments. To its list of complaints, however, the defense adds the
   government’s recent production of 18 U.S.C. § 3500 material. See id. at 2 (“On October 5,
   2018, the government produced § 3500 material for 13 cooperators who had not been
   previously identified. That production consisted of approximately 1,061 individual files and
   over 14,000 pages.”).

                   Notably, the government’s schedule for producing § 3500 material to the
   defendant has long been clear to the parties and the Court. At the August 14, 2017 status
   conference, the Court noted that, in light of the complexities of this case, there might be a need
   for “3500 material not [to] go[] [out] the normal week or two before trial.” See Tr. of Aug.
   14, 2017 Status Conf. at 8. In response, the government offered to make a “staggered 3500
   production” in which § 3500 material would be produced on a rolling basis in the months
   before trial. Id. at 9.

                  1
                    With the trial date appearing firm, the government has now arranged for
   witnesses to travel to New York City from across the country, worked with the U.S. Marshals
   Service and other law enforcement agencies to arrange for the transportation to the New York
   area of cooperating witnesses, and otherwise finalized the logistical details for trial.

                                                    2
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 3 of 7 PageID #: 8645



                   At the next status conference, in November 2017, the topic arose again,
   following a letter that the government had sent to the defendant outlining its intentions vis-à-
   vis the schedule for producing § 3500 material. Specifically, on November 6, 2017, the
   government had informed the defense that it would “provide [] the identity of its law
   enforcement witnesses and § 3500 material for such witnesses two months in advance of trial,”
   and that it would “provide [] the identity of most of its lay and cooperating witnesses one
   month in advance of trial,” with delayed disclosure of § 3500 material after that date for certain
   cooperating witnesses for whom there might be particularized security concerns. Dkt. No. 162
   at 8-9. At the ensuing status conference, the Court endorsed the government’s proposal, noting
   that it “can’t tell the government to give you [§ 3500 material] six weeks prior to trial” where
   there are security concerns for cooperating witnesses. Tr. of Nov. 8, 2017 Status Conf. at 17.
   Counsel for the defendant indicated that he understood the concern and the government’s
   proposed schedule for disclosing § 3500 material. See id. (“MR. BALAREZO: I understand.
   It’s not my first rodeo. I understand how it works.”). Thus, as defense counsel acknowledged,
   the government’s disclosure of § 3500 material close to the trial date was necessitated by its
   security concerns related to revealing its cooperating witnesses.

                  In July 2018, in response to the defendant’s motion to continue the trial, the
   government estimated that its § 3500 material for cooperating witnesses would exceed 25,000
   pages. See Dkt. No. 265 at 3 n.2. Thereafter, the Court granted the defendant’s motion to
   continue the trial to its current date. As it happens, the government’s original estimate of the
   number of pages of § 3500 material was excessive. The government has, in fact, only produced
   approximately 14,000 pages of § 3500 material, not previously produced as Rule 16 material.
   See Dkt. No. 386 at 1. Thus, the defense has had substantially less § 3500 material to review
   than the government predicted at the time that the Court granted the continuance leading to the
   current trial date. 2 The government has also provided the defense with a series of detailed
   proposed stipulations—to which they have refused to agree—that have provided the defense
   with a preview of the drug exhibits, public records and expert testimony that the government
   intends to offer at trial.

   II.    The Court Should Deny the Defendant’s Motion for a Continuance

                  On the facts set forth above, there is no basis to grant the defendant’s motion to
   continue the trial.

                   First, as a legal matter, it is clear that § 3500 does not require the production of
   witness statements until after each witness’s testimony on direct examination. See 18 U.S.C.
   § 3500(a); see also In re United States, 834 F.2d 283, 287 (2d Cir. 1987) (“[W]e hold that, as
   to the district court’s order for the production of statements of government witnesses, the

                  2
                    The government has not yet disclosed § 3500 material for two cooperating
   witnesses for whom there are particular security concerns, but that it has committed to doing
   so approximately two weeks before each witness testifies. See Dkt. No. 369. The government
   anticipates that such material will not be voluminous.

                                                    3
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 4 of 7 PageID #: 8646
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 5 of 7 PageID #: 8647



   government and the Court, but the defense appears to have more than sufficient personnel at
   their disposal to aid in preparing their case. 4

                  Fourth, the defense should not be heard to complain or express concern that the
   “overwhelming majority of the [§ 3500] material is in English,” which the defense complains
   requires additional efforts to translate the material for the defendant. See Dkt. No. 386 at 2.
   Only one month ago, defense counsel sought a continuance in part on the basis that much of
   the discovery was in Spanish. See Tr. of Sep. 20, 2018 Status Conf. at 20 (seeking continuance
   because much of discovery was “in Spanish, and frankly, I didn’t study hard enough in high
   school where I had four years of Spanish and that was [lost] on me as well”); Tr. Of Oct. 10,
   2018 Status Conf. at 10 (“Within each of those electronic files are thousands of documents,
   many of them in Spanish.”). Additionally, the government is aware that at least two of the
   defendant’s attorneys and three of the paralegals who have filed SAMs forms are Spanish
   speakers.

                   Finally, the government reiterates its commitment to reveal to defense counsel
   shortly before trial which specific witnesses it intends to call in the first several weeks of trial
   in order to allow the defense to appropriately prioritize its review of discovery material and its
   preparation for cross-examination. See Dkt. No. 265 at 3 n.2. 5 As this Court has observed,
   this is projected to be a long trial, and the defense will have time to review and make use of
   § 3500 material as trial proceeds. 6




                  4
                   The government also notes that the defense was able to cite with alacrity
   numerous documents from the government’s § 3500 materials for cooperating witnesses in its
   opposition to the government’s motion to preclude cross-examination, which it filed just 12
   days after the government’s production of those materials. See Dkt. No. 372 at 2-5. Such
   familiarity with the material hardly demonstrates an inability to keep up with the volume of
   the government’s § 3500 production.
                  5
                   At this point, however, the government will do so only once the instant motion
   is denied or, should it be granted, one to two weeks before the eventual trial date should that
   date appear firm.
                  6
                   In his motion, the defendant again raises complaints about the conditions of
   his confinement at the Metropolitan Correctional Center (“MCC”). See Dkt. No. 386 at 3-4.
   The Court has previously addressed those concerns and need not revisit them here. See Dkt.
   No. 155 at 6 (“The Government’s proposed modifications grant defendant a constitutionally
   adequate means of preparing for trial without interfering with the safe operation of the MCC.”).
   In any event, as the Court is aware, the defendant will be housed during trial, in part, in the
   courthouse. By virtue of the location alone, those arrangements may be more convenient for
   defense counsel to visit with their client during trial.

                                                    5
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 6 of 7 PageID #: 8648



   III.   Partial Sealing is Appropriate

                   Pursuant to the protective order in this case, the government respectfully
   requests permission to submit this brief partially under seal. See Dkt. No. 57 ¶ 8. Portions of
   this brief refer to specific safety risks posed to the government’s cooperating witnesses and
   their families, as well as the arrangements for the defendant’s confinement during trial.

                  Thus, partial sealing is warranted because of the concerns regarding the safety
   of potential witnesses and their families, and the danger posed by disclosing details related to
   the government’s housing. See United States v. Amodeo, 44 F.3d 141, 147 (2d Cir. 1995)
   (need to protect integrity of ongoing investigation, including safety of witnesses and the
   identities of cooperating witnesses, and to prevent interference, flight and other obstruction,
   may be a compelling reason justifying sealing); see Feb. 5, 2018 Mem. & Order Granting
   Gov’t Mot. for Anonymous and Partially Sequestered Jury, Dkt. No. 187 at 2-3 (concluding
   that defendant’s actions could pose risk of harm to cooperating witnesses). As the facts set
   forth herein provide ample support for the “specific, on the record findings” necessary to
   support partial sealing, Lugosch v. Pyramid Co., 435 F.3d 110, 120 (2d. Cir. 2006), the
   government respectfully requests that the Court permit the government to file this opposition
   to the defendant’s adjournment request partially under seal. Should any order of the Court
   regarding this application describe the sealed information in question with particularity, rather
   than in general, the government likewise requests that those portions of the order be filed under
   seal.

   IV.    Conclusion

                 As of the date of this filing, jury questionnaires have been completed by the
   venire, the government has revealed the identities of its cooperating witnesses and produced
   § 3500 material for almost all of them (although the volume has been much less than
   previously anticipated), and both parties and the Court have been diligently preparing for trial
   on the schedule previously set by the Court. The defendant’s motion offers no legal or factual




                                                  6
Case 1:09-cr-00466-BMC-RLM Document 587-3 Filed 03/14/19 Page 7 of 7 PageID #: 8649



   basis why the trial should now be continued. It should therefore be denied, and trial should
   proceed as scheduled on November 5, 2018.

                                                    Respectfully submitted,


                                                    RICHARD P. DONOGHUE
                                                    UNITED STATES ATTORNEY
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    ARTHUR G. WYATT, CHIEF
                                                    Narcotic and Dangerous Drug Section
                                                    Criminal Division,
                                                    U.S. Department of Justice

                                                    OF COUNSEL:

                                                    ARIANA FAJARDO ORSHAN
                                                    UNITED STATES ATTORNEY
                                                    Southern District of Florida

                                                    Counsel for the United States of America


   cc:    Defense Counsel (via Email)
          Clerk of the Court (BMC) (by ECF)




                                                7
